NIX, Justice,
dissenting.
The majority sustains the finding of criminal contempt premising its result upon the conclusion that appellant improperly refused to testify at her husband’s trial. I must disagree because I do not believe that there was a refusal to testify in this case. To the contrary, appellant was more than willing to testify as to her present recollection. The crux of the dispute in this case is that the Commonwealth and the trial court were satisfied that appellant was lying as to the extent of her present recollection.
The evidence produced at the contempt hearing clearly supported a finding that appellant was lying when she testified that she did not have a present recollection of the events described in her initial statement to the • police. While this may have been legally sufficient to prove perjury, there is some question whether a finding of perjury justifies a summary conviction for contempt. See e. g. Commonwealth v. Harris, 409 Pa. 163, 185 A.2d 586 (1962). This question was ignored by the majority. I dissent.